Citation Nr: 0706438	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury.

2.  Entitlement to service connection for a cervical 
spine/neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1981 to March 
1988 and from June 1994 to November 1994 after which the 
veteran also served in the Air Force Reserves.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
December 2002 rating decision.


REMAND

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete her claim, 
(2) what part of that evidence she is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for her, and (4) the need to send the RO any 
additional evidence that pertains to her claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued a letter in August 2002, prior to initial 
adjudication of the claims, stating all but the last element 
of the duty to notify but this letter only addressed the 
issue of entitlement to service connection for a right knee 
injury.  As such, an additional development letter should be 
sent prior to adjudication.

The veteran claims that she currently has a right knee 
disability as a result of a right knee injury in service.  
The veteran's service medical records indicate that the 
veteran fell while on active duty for training in August 
1994.  The veteran's medical records indicate treatment for a 
resulting knee injury throughout 1994 and 1995.  While there 
is no mention of a knee disability in the veteran's medical 
records dated after physical therapy treatment concluded in 
1996, the veteran testified that it her knee bothered her 
consistently since that time; however, she was told that 
everything medically possible had been done by 1996 and no 
further treatment was obtained.  Given the documented injury 
in service and the veteran's testimony regarding continuing 
symptomatology, a VA examination is required to determine the 
nature and etiology of the veteran's current right knee 
condition prior to adjudication.  38 C.F.R. § 3.159(c)(4).  

The veteran also claims that she has a cervical spine 
disability as a result of a neck injury that occurred during 
service.  The veteran has submitted statements that she 
injured her neck either during the fall in service discussed 
above and/or in a motor vehicle accident in October 2000.  
The veteran's service medical records do not indicate 
complaints or treatment regarding her cervical spine/neck, 
including those medical records just after the fall which 
resulted in her temporary knee injury during service.  The 
veteran's medical records do indicate a motor vehicle 
accident in October 2000 which resulted, inter alia, in 
complaints and treatment regarding the veteran's cervical 
spine.  The veteran relates that her treating physician at 
the time (Dr. Levine) suggested that the cervical spine 
disability had begun while the veteran was on active duty 
(possibly a result of the 1994 fall).  The only evidence of 
record from Dr. Levine is a letter to a private attorney.  
The veteran included an authorization and consent to obtain 
the pertinent treatment records with her initial application, 
but the full medical records from Dr. Levine have not been 
sought by the RO and should be prior to readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a letter regarding 
all four elements of the duty to notify 
as outlined in 38 C.F.R. § 3.159.

2.  Schedule the veteran for a VA 
examination of her right knee to 
determine the nature and etiology of her 
disability.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  Have 
the examiner answer the following 
questions in the examination report and 
if the examiner is unable to answer a 
question, have the examiner include a 
complete rational as to why the question 
was unanswered in the examination report.

		a.  Does the veteran currently have 
a right knee disability?

		b.  If so, is it at least as likely 
as not that the veteran's current 
diagnosed knee disability is related to 
service?

3.  Review the examination report and if 
it is inadequate in any way, return it 
for revision by the examiner.

4.  Use the release included in the 
veteran's initial application for 
benefits to request the veteran's medical 
treatment records from Dr. Levine.  If 
the records are unavailable, make note of 
the request and their unavailability in 
the claims file.

5.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

